Name: Commission Regulation (EC) No 2662/98 of 10 December 1998 amending Regulation (EC) No 2577/98 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  America
 Date Published: nan

 EN Official Journal of the European Communities11. 12. 98 L 336/13 COMMISSION REGULATION (EC) No 2662/98 of 10 December 1998 amending Regulation (EC) No 2577/98 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 2577/98 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil; whereas some of the conditions specified in the Annex to that Regulation should be altered; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (3) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2577/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 322, 1. 12. 1998, p. 21. (3) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 11. 12. 98L 336/14 ANNEX ANNEX LOT A 1. Action No: 1525/95 2. Beneficiary (2): Peru 3. Beneficiarys representative: Programa Nacional de Asistencia Alimentaria (PRONAA), av. Argentina 3017, El Callao (fax (55 14) 426 54 10) 4. Country of destination: Peru 5. Product to be mobilised: vegetable oil: refined rape-seed oil or refined sunflower oil 6. Total quantity (tonnes net): 500 7. Number of lots: one 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A(1)(a) or (b)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.4.A, B and C(2)) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A(3))  Language to be used for the markings: Spanish  Supplementary markings: DistribuciÃ ³n gratuita' + Fecha de caducidad: . . .' 11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community Mobilisation may not involve a product manufactured and/or packaged under inward-processing arrange- ments 12. Specified delivery stage: free at destination (7) (8) 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination: PRONAA warehouse (see point 3)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 14.3.1999  second deadline: 28.3.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 1  14.2.1999  second deadline: 15  28.2.1999 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 5.1.1999  second deadline: 19.1.1999 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities11. 12. 98 L 336/15 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65). Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (5) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: the words European Community '. (6) Tenders shall be rejected unless they specify the type of oil to which they relate. (7) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memoradum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (8) The supplier shall bear the ENAPU' costs in the port of landing.'